Citation Nr: 0020752	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  97-06 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes, to include consideration of 
38 C.F.R. § 3.321(b)(2) (1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This appeal arises from a rating decision of April 1996 from 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than definite 
social and industrial impairment and occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  The veteran's primary disabilities are as follows: PTSD, 
rated as 30 percent disabling; recurrent neck pain, 10 
percent disabling; and scars of the abdomen and forearms, 
lipoma of the chest, and hepatitis B, each evaluated as 
noncompensable.  The combined evaluation is 40 percent.

3.  The veteran had more than 90 days of active wartime 
service, was born in March 1948, and has completed 4 years of 
high school.  He last worked full-time in 1995 as a truck 
driver.  

4.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure substantially gainful employment.

5.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment consistent with 
his age, education, and occupational history.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (in 
effect prior to November 7, 1996); Diagnostic Code 9411 (in 
effect on November 7, 1996).

2.  The veteran is less than 100 percent disabled and is not 
unemployable by reason of permanent disability.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.342 and Part 4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Increased Rating

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992). Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the 
Board is obligated to assist the veteran in the development 
of his claim.  The Board is satisfied that all relevant 
evidence is of record and the duty to assist has been 
satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

In September 1993 the RO granted service connection for PTSD 
and assigned, a 10 percent rating evaluation which remained 
in effect until the current claim.  The RO, in April 1996, 
increased the disability evaluation from 10 to 30 percent.  

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code (DC) 9411 of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  Under DC 9411, in 
effect prior to November 7, 1996, when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
evaluation is warranted. 

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent rating evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  
(effective prior to November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court concluded 
that the term "definite" was qualitative in character.  In 
an opinion dated in November 1993, VA General Counsel held 
that "definite" should be construed as "distinct, 
unambiguous and moderately large in degree."  O.G.C. Prec. 
9-93 (Nov. 9, 1993).

Effective November 7, 1996, the rating criteria for mental 
disorders was amended.  The veteran was notified of these 
revised regulations as part of a supplemental statement of 
case (SSOC) mailed to him in May 1997.  Under the revised 
rating criteria, a 30 percent evaluation is warranted when 
occupational and social impairment is found with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  (effective on 
November 7, 1996).

The report of a VA PTSD examination dated in July 1993 shows 
that the veteran was not at that time taking medications for 
treatment of his psychiatric disability.  In the course of 
the examination, the veteran was noted to have become very 
angry with rage on one occasion and was also shown to be 
extremely depressed.  Affect was noted to be blunt and he was 
fully oriented to time, place, person, and circumstances.  
Associations were considered normal.  Memory was intact.  The 
diagnosis was PTSD.  A Global Assessment of Functioning (GAF) 
scale score was not provided.  

A lay statement received by VA in May 1995 from a friend of 
the veteran's indicates that the veteran had trouble sleeping 
due to his experiencing nightmares and flashbacks.  It was 
added that at times the veteran did not want to be around 
other people and that he sometimes acted anxious, tense, and 
jumpy.  

Review of the record shows that the veteran was seen on 
numerous occasions for treatment of his PTSD from 1992 to 
1999 at VA medical facilities.  A VA outpatient treatment 
record, dated in February 1999, indicates a GAF score of 60.  

A VA psychiatric examination was conducted in August 1995.  
At that time the veteran indicated that he was unemployed.  
The veteran reported having difficulty sleeping, due to 
nightmares, flashbacks, and sleep paralysis.  He added that 
he avoided people and crowds but also noted that he did have 
friends and went to church regularly.  The examination showed 
that he was alert, cooperative, and oriented.  He was 
friendly and appropriate.  He had no difficulty with a 
thought disorder or memory.  The diagnosis was PTSD.  

A VA social work assessment report dated in 1996 shows that 
the veteran had been employed for the past 7 months as a 
stock clerk and handyman.  Other employment history was also 
noted.  It was noted that the veteran seemed alert, coherent, 
and oriented times 3.  It was also mentioned that his affect 
seemed dull and that he responded slowly to questions.  

A VA psychiatric examination was conducted in November 1999.  
The examiner noted that the veteran presented with typical 
PTSD symptoms including re-experiencing and hyperarousal.  
The veteran noted that had trouble sleeping due to nightmares 
and flashbacks.  The social history showed that he had been 
married for three years.  He had two previous failed 
marriages.

The examination revealed that the veteran dressed 
appropriately and was well groomed.  No unusual behaviors 
were noted.  He was oriented to person, place, time, and 
situation and that attention and concentration skills were 
intact.  The veteran's abstraction skills were not noted to 
be impaired and judgment was noted to be grossly intact.  No 
memory impairment was reported.  The examiner noted that the 
veteran's thought processes were not reflective of loose 
associations, perseverations, neologisms, tangential 
thinking, circumstantial thinking, confusion, or echolalia.  
Speech was noted to be relevant and coherent.  Thought 
content was reported as being negative for hallucinations.  
No delusions were present.  It was also noted that the 
veteran's affect appeared flat, but not labile.  His mood was 
described as apathetic.  No signs of anxiety were noted.  The 
veteran denied current suicidal intention but did report some 
suicidal thoughts in 1983. 

The examiner also pointed out that the veteran appeared to be 
able to relate to others in a work setting, and seemed to be 
able to sustain the attention needed to perform repetitive 
tasks.  The examiner further noted that the veteran appeared 
to have a limited ability to tolerate the stresses and 
pressures associated with day to day work activities.  The 
diagnosis was PTSD.  Global Assessment of Functioning score 
(GAF) was 67.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  The VA examiner, in the VA 
examination report dated in November 1999, assigned the 
veteran a GAF of 67.  A GAF of 61 to 70 is defined as some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Id.  It is 
additionally noted that other evidence of record, including a 
VA outpatient treatment record, discussed above, and dated in 
1999, contained GAF score findings of 60.  A GAF of 60 is 
defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  Id.  

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements, together with the statement submitted from his 
friend in May 1995, must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

In this regard, the recent VA examination showed that the 
veteran was experiencing sleep disturbance due to nightmares.  
He also had flashbacks. His mood was described as apathetic 
and affect flat.  Additionally insight and judgment were 
intact.  However, the evaluation showed no impairment in 
memory, orientation, speech, or thought process.  In 
addition, a GAF score of 67 was supplied on examination, 
which is indicative of mild symptoms. 

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that the degree of impairment resulting from the 
PTSD does not satisfy the criteria for a higher rating either 
under the old or revised criteria.  Accordingly, a rating in 
excess of 30 percent for PTSD is not warranted. 

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximate 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (1999).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (1999).

Permanent and Total Disability Evaluation for Pension 
Purposes

The veteran and his representative contend, in essence, that 
the appellant is entitled to pension benefits, as he is 
unemployable due to his disabilities.

Initially, the Board finds that the veteran's claim for 
pension benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  He has not alleged that any 
records of probative value that may be associated with his 
claims folder and which have not already been sought are 
available.  The Board also finds that all relevant facts have 
been properly developed.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The basic law referable to pension benefits states that 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. § 
1521 (West 1991); 38 C.F.R. § 3.342 (1999).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations which 
provide a combination of "objective" and "subjective" 
standards. 38 U.S.C.A. § 1502(a)(1)(2); 38 C.F.R. §§ 
3.321(b)(2), 4.17.  The two ways that permanent and total 
disability can be shown under the law are as follows: (1) the 
veteran must be unemployable as a result of a lifetime 
disability ("subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, even if not unemployable, (2) the veteran 
must suffer from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation ("the objective" 
standard which is based on the percentage ratings assigned 
for each disability from the rating schedule, 38 C.F.R. § 
Part 4; the minimum percentage rating requirements for total 
ratings based on unemployability in 38 C.F.R. § 4.16(d); and 
the permanence of those percentage ratings for pension 
purposes required by 38 C.F.R. § 4.17). 38 U.S.C.A. § 1502; 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 4.18, 
4.19; Brown v. Derwinski, 2 Vet. App. at 446.

A veteran may establish permanent and total disability for 
pension purposes absent a combined 100 percent schedular 
evaluation by proving that the individual (as opposed to the 
average person) has a lifetime impairment precluding him from 
securing and following substantially gainful employment.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17 (1999).  Under 
this analysis, if there is only one such disability, it must 
be ratable at 60 percent or more, and; if there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more, with a combined disability 
rating of at least 70 percent.

A permanent and total disability rating for pension purposes 
may also be granted on an extraschedular basis if the 
disability requirements based on the percentage standards of 
the rating schedule are not met, but the veteran is found to 
be unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§ 3.321(b)(2).

The RO has evaluated the veteran's disabilities as follows: 
PTSD, rated as 30 percent disabling; recurrent neck pain, 10 
percent disabling; and scars of the abdomen and forearms, 
lipoma of the chest, and hepatitis B, each evaluated as 
noncompensable.  The combined evaluation is 40 percent.

Of record is the veteran's application for pension benefits 
dated March 1995.  At that time he stated that he had 12 
years of education.  He had occupational experience as a 
truck driver and became totally disabled by PTSD in February 
1995.

The veteran was seen at a VA outpatient clinic on several 
occasions from 1995 to 1997 primarily for psychiatric 
complaints.  A barium enema conducted in March 1995 was 
normal.

A VA general medical examination was conducted in August 
1995.  At that time the veteran complained of nightmares, 
restlessness, and sleeping problems.  The examination showed 
he was six feet and five and one half inches tall.  He was 
well built and well nourished.  An examination of the abdomen 
revealed a previous history of a gunshot wound.  There was a 
well healed mid line laparotomy scar.  There was a slight 
vague tenderness in the left lower quadrant. He described off 
and on constipation.  

Examination of the veteran's neck revealed slight vague 
tenderness over the cervical spine, with some pain shown to 
be associated with movements of the cervical spine.  The 
veteran was noted to have slightly decreased use of the left 
hand, which the veteran related to a gunshot wound to the 
left forearm.  Two scars in the area of the left forearm were 
reported related to entry and exit wound incurred as a result 
of the postservice gunshot wound.  An examination of the 
veteran's skin was described as clear.  The remainder of the 
physical evaluation was essentially normal.  Laboratory 
studies showed elevated cholesterol.  Liver function tests 
and urinalysis were unremarkable.

The diagnoses were PTSD, hypercholesterolemia, possible 
degenerative joint disease of then cervical spine, residuals 
of a gunshot wound to the left forearm and hand, and status 
post abdominal surgery for history of a gunshot wound.

The veteran testified in the course of a hearing at the RO in 
March 1997.  At that time he indicated that he had 
occupational experience as a truck driver and equipment 
operator.   He reported neck and shoulder pain.  He added 
that he took over-the-counter medications to treat the pain.  
He had bowel problem and took a stool softener.  He stated 
that he had difficulty grasping with his left hand. He 
reported pain of the left hand and wrist, which prevented him 
from doing certain physical activities, as well as making it 
difficult for him to drive.  He reported that he received 
treatment at a VA clinic for his PTSD.

A VA general medical examination was conducted in November 
1999. At that time the veteran reported that he last worked 
five or six years ago.  The veteran gave a history of 
incurring a gunshot wound in 1980 for which surgery was 
performed. 

The examination showed that he was right handed.  He weighed 
280 pounds.  An evaluation revealed a 2 inch long scar on the 
right forearm due to a gunshot wound and a small 1/4 inch scar 
on the left forearm.  A small scar above the left wrist and a 
long healed scar in the abdomen region were also noted, both 
due to the above-mentioned gunshot wound.  There was large 
nontender lipoma on the posterior aspect of the right chest.  
The examination revealed no abnormalities of the joints or 
muscles.  Flexion of the knees was to 135 degrees.  The 
remainder of the examination showed no significant 
abnormality.  Hepatitis profile was positive for hepatitis B 
cor antibody.

The diagnoses were status post gunshot wound to the abdomen, 
status post gunshot wound to the forearms, large lipoma on 
the posterior aspect of the right chest, PTSD, and hepatitis 
B positive.

Analyisis

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.45 
(1999).  Additionally, weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
considered as seriously disabled.  38 C.F.R. § 4.40 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Recurrent neck pain is evaluated under See 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (1999).  Diagnostic Code 5320 provides 
for the evaluation of injury to muscle group (MG) XX, the 
muscles that function to provide postural support of the body 
and extension and lateral movements of the spine.  These 
spinal muscles are the sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  Diagnostic 
Code 5320 contains rating criteria for disabilities involving 
(1)  the cervical and thoracic region and (2)  the lumbar 
region.  Regarding the cervical and thoracic region, a 
moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 40 percent rating.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent rating.  A 20 percent rating 
requires moderate limitation of motion. 38 C.F.R. Part 4, 
Code 5290.

The scars abdomen and forearms, and the lipoma of the chest 
are evaluated under Diagnostic Code 7805.  Diagnostic Code 
7805 provides that scars may be rated based on the limitation 
of motion of the part affected.  A 10 percent rating is also 
warranted under Diagnostic Code 7803 for scars which are 
superficial, poorly nourished, with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars, which are tender and painful on 
objective demonstration.

Diagnostic Code 7345 provides for the evaluation of 
infectious hepatitis.  Hepatitis will be evaluated as 
noncompensable when asymptomatic.  A 10 percent rating is 
provided for demonstrable liver damage with mild 
gastrointestinal disturbance, and a noncompensable evaluation 
is assigned were the infectious hepatitis is healed, 
nonsymptomatic.  
A 30 percent rating may be granted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures. 

To summarize, the recent VA examination showed no significant 
abnormality involving the musculoskeletal system, to include 
the neck and shoulders.  Additionally, the scars on the arms, 
left wrist, and abdomen, and the lipoma on his chest did not 
result in any functional impairment nor are they otherwise 
symptomatic.  Although the hepatitis profile was positive for 
hepatitis B cor antibody, the physical examination found no 
abnormality of the liver.  Additionally, the degree of 
industrial impairment resulting from the PTSD, which has been 
previously discussed, is consistent with 30 percent currently 
assigned. 

The current findings do not demonstrate that higher 
evaluations are warranted are warranted for the veteran's 
disabilities.  The combined rating remains 40 percent.  
Accordingly, the percentage requirements, the objective 
standard, for pension benefits have not been met

The Board must therefore determine whether the veteran is 
entitled to pension benefits based on subjective criteria, 
including age, education and occupational history.  38 C.F.R. 
§§ 3.321, 4.15.  The record reflects that the veteran is 52 
years old, has completed 4 years of high school, and last 
worked in March 1995 as a truck driver and equipment 
operator.  

Upon consideration of the degree of impairment caused by 
veteran's disabilities as discussed above, in conjunction 
with his age, education, and occupational history, it is the 
Board's judgment that the veteran's disabilities are not so 
debilitating as to prevent him from obtaining and maintaining 
substantially gainful employment.  Accordingly, the veteran 
is not entitled to a permanent and total disability rating 
for pension purposes.


ORDER

Entitlement to an increased rating in excess of 30 percent 
for PTSD is denied. 

A permanent and total disability rating for pension purposes 
is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

